Exhibit 10.40
 

(cabb logo) [rhf140643001_v1.jpg]
California Association of Business Brokers
Professional Service since 1987
www.cabb.org
       
Amendment/Addendum to Purchase Agreement #2
 

     
The Purchase Agreement dated June 20, 2014 between Hans Huber, an individual
(Seller) and Pro-Dex, Inc. a Colorado Corporation (Buyer) on the Business known
as Huber Precision located at 585 Taylor Way # 5 San Carlos, Calif. 94070 is
hereby modified as follows:
 
Buyer agrees to waive Buyer conditions in Section 5c of the above Purchase
Agreement:
 
1. Paragraph 6c. Lease contingency: The agreement notes an assignment of current
lease. Buyer now agrees the lease will be a new one year lease and will accept
said lease per the terms and conditions of the Pro-Dex Lease Revision #3 with
addendum the term of said lease to start on December 1, 2014. The lease shall be
attached as Exhibit A hereto.
2. Paragraph 5 e is still in effect.
3. Seller’s representations and warranties shall be true and correct at Closing.
4. Buyer will interview a select number of Huber Precision clients as a
contingency to the Purchase Agreement and this contingency will be released in
writing upon completion of interviews and if not released in writing by Buyer
will be cause for the Buyer to withdraw its offer and received its escrow
deposit less any escrow charges attributable to Buyer portion of escrow charges.
 
Seller agrees to waive any and all Seller conditions in Section 5 of the above
Purchase Agreement and further guarantees to Buyer that there are no third party
contracts in force or effect as of this date and Seller will not enter into any
such agreements prior to the close of escrow without the express written consent
of the Buyer.
 
Purchase Agreement noted Pro-Dex, Inc. as a California Corporation. Pro-Dex, In.
is a Colorado Corporation.
 
Buyer and Seller acknowledge that Business Team is a Broker, is not a CPA or an
attorney, and is not qualified to review or audit the financial status of the
Seller’s business or the financial status of the Buyer and/or the value of the
Seller’s business improvements and/or give advice for legal aspects of the
transaction. Buyer and Seller acknowledge that Broker has not done so. By
signing below, Buyer acknowledges that Buyer is relying solely on information
provided to Buyer by Seller and Broker has not verified and will not verify any
representations of Seller, any reliance by Buyer on such information will be
based solely on Buyer’s examination of the business. By signing below Seller
acknowledges Seller is relying solely on information provided by Buyer to
evaluate Buyer’s creditworthiness or ability to perform this agreement and
Broker has not verified and will not verify any representations of Buyer. Buyer
and Seller both agree to look solely to each other for relief and to indemnify
and hold Business Team harmless in connection with any damage caused to either
the Buyer or the Seller in the event of a dispute between Buyer and Seller
regarding this agreement except in the event a judgment is rendered that Broker
acted improperly regarding such dispute under this agreement.
 
All other terms and conditions of the Purchase Agreement remain the same and in
full force and effect. The undersigned acknowledge having received, read and
understood a fully completed copy of this Agreement.

                   
  /s/ Harold A. Hurwitz, for
 
9/2/14
 
  /s/ Hans Huber
 
9/6/14
Buyer
Pro-Dex, Inc.
 
Date
 
Seller
Hans Huber, an individual
 
Date
               
Buyer
   
Date
 
Seller
   
Date
                 
Farley Gouner CA Lic #01271117
     
Hiren Dave CA Lic #01381381
   
Brokers Agent
 
 
Date
 
Brokers Agent
 
Date

 

Page 1 of 1
